996 F.2d 827
Betty WRIGHT, Executrix of the Estate of Gladys Finch,Plaintiff-Appellant/Cross-Appellee,v.FINANCE SERVICE OF NORWALK, INC., Defendant-Appellee/Cross-Appellant.
Nos. 91-4156, 92-3004.
United States Court of Appeals,Sixth Circuit.
Sept. 15, 1993.

Before:  MERRITT, Chief Judge, and KEITH, KENNEDY, MARTIN, JONES, MILBURN, GUY, NELSON, RYAN, BOGGS, NORRIS, SUHRHEINRICH, SILER, and BATCHELDER, Circuit Judges.

ORDER

1
A majority of the Judges of this Court in regular active service have voted for rehearing of this case en banc.   Sixth Circuit Rule 14 provides as follows:


2
The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket sheet as a pending appeal.


3
Accordingly, it is ORDERED that the previous decision and judgment of this court is vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.


4
The Clerk will direct the parties to file supplemental briefs and will schedule this case for oral argument as soon as possible.